Citation Nr: 1513461	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 31, 2004 for service connection for schizophrenia, paranoid type, chronic, moderate-to-severe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from Mary 1983 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that established an effective date of August 31, 2004 for service connection for schizophrenia.

The Veteran appeared at a Travel Board hearing with the undersigned in October 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's hearing testimony reflects his assertion that there was clear and unmistakable error (CUE) in the December 1985 rating decision that denied service connection for a nervous condition.  The claim of CUE and the claim for an earlier effective date are inextricably intertwined, in that if CUE were found, the earlier effective date claim (which presumes finality) would be legally moot.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); see also Crippen v. Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably raised claim for CUE with the requisite specificity because he argued for an earlier effective date asserting that evidence compelling a grant of service connection was of record at the time of the prior final rating decisions).  The RO should reconsider the earlier effective date issue with consideration of the CUE issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran with a Supplemental Statement of the Case (SSOC) pertaining to the issue of an effective date earlier than August 31, 2004 for service connection for schizophrenia, with consideration of whether there was CUE in the December 1985 rating decision that denied service connection for a nervous condition.  

2.  Thereafter, if any of the benefits sought are not granted, allow the Veteran and his representative an appropriate opportunity to respond to the SSOC.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

